Citation Nr: 1527428	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO. 15-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1954 to September 1956.
These matters comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for left ear hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran is seeking service connection for hearing loss and tinnitus and maintains that he was exposed to acoustic trauma beginning when he first fired small arms during his initial entry training in 1955. In support of his claim, the Veteran submitted treatment records from a private audiologist which reflect the Veteran's left ear hearing loss but lacked the requisite Maryland CNC test to determine speech discrimination, and lay statements regarding the decline in his hearing since service. Unfortunately, the Veteran's service treatment records are unavailable. Solely for purposes of this remand, the Board will accept his claims of noise exposure in service. A VA examination has not been provided for hearing loss or tinnitus. On remand, an examination should be conducted. McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding relevant records. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hearing loss or tinnitus. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any evidence of acoustic trauma or manifestation of hearing loss or tinnitus during service. 

(b) The examiner should determine the hearing loss and/or tinnitus diagnoses, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hearing loss (if any) or tinnitus (if any) were incurred in service, are otherwise related to service, or date back to service.

The examiner is asked to reconcile any opinion with the Veteran's contentions, the multiple lay statements, and the medical evidence. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



